Citation Nr: 1729608	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
INTRODUCTION

The appellant is a Veteran who served in the Marine Corps from January 1984 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veteran's Law Judge at a February 2017 Board Video Conference hearing, and a transcript of this hearing is of record.

The Board acknowledges that the issue of entitlement to service connection for sleep apnea was perfected earlier this month, but has not yet been certified to the Board.  In the VA Form 9, Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  As such, the AOJ is still taking action on this issue.  The Board will therefore not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection, there must be evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus or causal relationship between the claimed disability and the disease, injury, or event in service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of an in-service stressor, incurrence, or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. That section however, does not address the questions of either a current disability or nexus to service, both of which generally require competent medical evidence. Id., citing Caluza v. Brown, 7 Vet. App 498, 507 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service personnel records show that the Veteran served in the in the United States Marine Corps from January 1984 to September 1991. 

The Veteran's January 1984 entrance report of medical examination for psychiatric issues indicates that he was "normal" at that time. 

Service treatment records from April 1991 confirm that he served in Operation Desert Storm in the Persian Gulf War. His DD form 2014 shows that he received the Combat Action Ribbon. Service treatment records (STR) do not show any complaints, diagnosis, or treatment of any mental health issues. 

The Veteran submitted an application for service connection for PTSD in November 2009; eighteen years after his discharge from service. 

In January 2010, the Veteran's spouse submitted a statement in support of his claim. She stated that he "does not get a proper amount of quality sleep due to nightmares that he has several times a week. During these nightmares he often screams out and on quite a few occasions when [she] tried to wake him he was startled and defensive, thinking he was under attack." She also stated that "he has been going to counseling where he was told he has PTSD." 

In February 2010, the Veteran submitted a statement saying that "immediately upon returning home from combat [he] started having dreams/ nightmares about [his] combat experiences and at the time [he] just thought they would eventually go away and after realizing that they didn't [he] just learned to live with them and really never discussed any of [his] problem with anyone close to [him]." 

In March 2010, the Veteran underwent a Compensation and Pension examination for PTSD. The Veteran reported his stressor as occurring during Desert Storm, in February 1991. He was with 3rd Tank Battalion attached to a combat unit. His duties involved protecting vehicles in convoy Al Jabber Air Field. He was attacked with small arms fire and also artillery rounds. He was struck by an improvised explosive device (IED) that caused his vehicle to swerve off the road. He reported experiencing extreme fear and helplessness during this attack. After this he encountered some dead Iraqis who were being transported by truck. He stated that at the time he was not bothered by seeing a body and did not experience extreme fear horror or helplessness during this incident. He said that he does see the face of the dead Iraqi at night, but he denied re-experiencing the event, avoidance of any situations, or impairment of family or occupational function.

The examiner concluded that the Veteran's symptoms did not currently meet DSM IV criteria for PTSD and that he was not experiencing clinically significant anxiety or depression during the day. The examiner noted that the Veteran's PTSD and Depression screens were negative on October 1, 2009 and October 22, 2009. He also noted that the Veteran did not have nightmares that he could actually recall, but rather his wife reported that he talks in his sleep about combat related events approximately 4 times per year. The Veteran usually does not remember these events, with the exception of one time when his wife woke him up. The examiner also noted the Veteran's consultations with Dr. M. in October 2009 and February 2010. Dr. M. diagnosed the Veteran with nightmare disorder, and indicated that his symptoms did not meet the criteria for PTSD. Subsequently, Dr. M. found that the Veteran's sleep had improved, and diagnosed him with Depressive Disorder. 

VA medical center (VAMC) records from Columbus, Ohio show that the Veteran was attending a PTSD symptom management group between July and November of 2014. He stopped attending due to his work schedule. 

VAMC Janesville, Wisconsin medical records show that the Veteran was seen by a PTSD Specialist in July 2014. He diagnosed the Veteran with PTSD of the chronic type. Specifically, the Specialist commented on the Veteran's intense reactions to thunderstorms which remind him of combat. 

VAMC Tennessee Valley Health Care medical records from August 2016 also indicate that the Veteran had a PTSD screen with positive results. 

In the February 2017 Board hearing, the Veteran testified that he had been diagnosed by a psychiatrist through the VA for PTSD.

Finally, the Veteran submitted medical treatment records from Clinical Psychologist, J. A. Jr, M.A. dated February 2017. The psychologist diagnosed the Veteran with PTSD to include secondary recurrent major depressive disorder based on the requirements within the DSM-5. He also concluded that the Veteran's PTSD was proximately caused by his combat stressors overseas; specifically, seeing the face of the dead Iraqi and his nightmares resulting from it. He stated that the Veteran's impairment from PTSD is severe and would correspond to a GAF score of 45. The psychologist noted and discussed all medical records, medical and mental health history, substance use history, medications, historical, education, and work background, and military service history. 

Analysis

In this case, the Board finds that the evidence is at least in equipoise for an award of service connection for PTSD.

The Veteran avers that he currently suffers from PTSD in the form of nightmares as a result of experiencing stressors during his military service combat. 

As an initial matter, the Veteran's DD form 214 reflects that he was awarded various decorations, to include the Combat Action Ribbon. As the Combat Action Ribbon denotes combat participation, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b). The Veteran reported that his vehicle was struck by an IED and that he saw dead Iraqis being transported on a truck. Service Treatment records from April 1991 confirm that he served in Operation Desert Storm in the Persian Gulf War. The Board finds that his statements are consistent with the circumstances of his service. His lay statements are therefore sufficient to establish the occurrence of his in-service stressor. 

Turning to the issue of a current diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV), the Board notes that the March 2010 VA examination was negative for a PTSD diagnosis. The negative finding was based on the Veteran's denial of re-experiencing the event, avoidance of any situations, or impairment of family or occupational function as well as not remembering his nightmares. However, more recent evidence has provided the Veteran with a positive PTSD diagnosis. The July 2014 VAMC Janesville, Wisconsin medical records show a diagnosis of PTSD. The VAMC Tennessee Valley Health Care medical records from August 2016 also include a PTSD diagnosis. And finally, there is the February 2017 diagnosis from J. A. Jr, M.A., a licensed psychologist. Thus, The Board finds that the evidence is at least in equipoise that the Veteran currently has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

Finally, turning to the issue of medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor, the Board finds that such nexus does exist. The most probative evidence of this is the opinion given by J. A. Jr., M.A. in February 2017 positively linking the Veteran's PTSD diagnosis to his in-service stressor. The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Thus, the Board is satisfied that the third and final requirement for service connection for PTSD, a nexus, is met.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met. The record shows that at times the Veteran was assessed with a nightmare disorder and depressive disorder. This decision awards a full grant of the acquired psychiatric disability sought on appeal and finds that all of the Veteran's psychiatric manifestations are encompassed in the grant of service connection for PTSD.

Resolving the benefit of the doubt to the Veteran, the Board finds that service connection for PTSD is warranted. U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for migraine headaches.

VAMC records show that the Veteran has reported migraines along with other symptoms such as fatigue, joint pain, and muscle pain since October 2009. 

The Veteran had a VA examination in August 2010, where he was diagnosed as having migraine headaches. The Veteran gave a history of headaches going back to 1992 and the examiner noted that headaches were not documented during physical examinations in the 1990s.  The examiner opined that the headaches were probably mild and infrequent or started after 1999.

The Veteran was afforded another examination in October 2010 for Gulf War disease for a diagnosis of Chronic Fatigue Syndrome (CFS). Headaches are included as one of the ten criteria necessary for a diagnosis of CFS. The date the diagnosis was established was July 2010.  The examiner indicated that the Veteran met seven out of the ten criteria. Headaches was one of the seven criteria used to diagnose the Veteran's CFS, and the criteria note this applies only to headaches "of a type, severity or pattern that is different from headaches in the premorbid state."  The Veteran was subsequently service-connected for CFS due to undiagnosed illness. 

A medical opinion is necessary to determine whether the Veteran's headaches are merely a symptom associated with his service connected CFS or whether his headaches are an entirely different disability caused by his military service or manifested to a compensable degree within a year of service as a chronic disease (organic disease of the nervous system).  See M21-1, Part III.iv.4.G.1.d. 

"Pyramiding" means evaluating the same disability-i.e., the same underlying symptomatology-multiple times under various diagnoses, and is prohibited by VA regulation. White v. McDonald, No. 15-2358, 2016 U.S. App. Vet. Claims LEXIS 1883, at *28 (Vet. App. Dec. 7, 2016); 38 C.F.R. § 4.14. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain all updated VA and non-VA treatment records pertaining to the Veteran's headaches.

2.  Please develop a medical opinion, with examination only if deemed necessary by the opinion provider which addresses the etiology of the Veteran's migraine headaches. The Veteran's claims file must be reviewed by the clinician in conjunction with the examination. Based on review of the record, the clinician should provide an opinion that responds to the following:

a) Is at least as likely as not (a 50% or greater probability) that the Veteran's migraine disability was manifested by characteristic prostrating attacks averaging one in two months over several months within a year of his September 1991 separation from service?  Please consider and discuss as necessary his reports to the August 2010 examiner that his headaches began in 1992 and the examiner's opinion that they were probably mild and infrequent.
b) Is it at least as likely as not that the Veteran has a headache disability, including migraines, that can be distinguished from those headaches that are a part of his Chronic Fatigue Syndrome diagnosis?  If so, please distinguish which headache symptoms are related to CFS and which headache symptoms are related to an independent headache disability. 
c) If the Veteran has a headache disability independent of CFS, is it at least as likely as not that it had its onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service? 

For any opinion given, please provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). 

3. After completion of the aforementioned, the AOJ should readjudicate the issue. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


